Citation Nr: 1611872	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left shoulder disability. 

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and from April to June 1977; he also served in the United States Marine Corps Reserve until February 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2011 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama. In those decisions, the RO denied claims of service connection for a left shoulder disability and bilateral knee disabilities. 

The Veteran testified before the undersigned at a January 2016 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Regarding the claim of service connection for a left knee disability, the Board finds the July 2011 VA examination report to be inadequate. The report shows two diagnoses were given: arthritis with residual status post left knee arthroscopy and "left knee sprain, resolved without residual." The examiner stated the arthritis manifested with mild functional limitations, but was not due to the sprain and cited medical treatise information, intimating that the arthritis was due to age and not service. 

As for the sprain, the examiner stated there were no functional limitations for the left knee sprain with no residuals and stated it was not worsened "beyond the natural progression." It is unclear what the progression the examiner is referring to if there are no symptoms or manifestations of the "sprain residuals."  

A remand is requested to clarify whether any current left knee disabilities are related to service. Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis, but not a sprain. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

The examiner should also address the intervening injuries that have taken place between service (which appears to have ended in 1983) and the date of claim (May 2009): hitting the left knee while arresting someone in 1994 (see March 1994 private emergency room record); twisting a knee in August 1996 (see private orthopedic records); falling on his knee while restraining someone in 1998 and being kicked in the knee days later (see November 1993 Dr. R.W. record); and experiencing left knee pain after teaching self-defense at work (see November 2001 private orthopedic record). 

As for the claims of service connection for a left shoulder and right knee disability, no VA examination report addresses these disabilities. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to these issues, the Board has considered 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (explaining the four factors for consideration) and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (explaining the low threshold that only requires the evidence indicate that there may be a nexus between the current disability or symptoms and the veteran's service). As the Veteran has present right knee and left shoulder disabilities and service treatment records show pain or trauma in service (see May 1976 and September 1978 service treatment records) a VA examination is warranted. 

The examiner should also address all intervening injuries to the left shoulder and right knee since service. For the left arm, this includes a work injury (see July 1986 private orthopedic record, March and December 2009 VA primary care records referencing a 1985 accident) and birdshot pellets in the left arm from an old injury (see April 2012 VA emergency room and December 2014 orthopedic records). For the right knee, this includes a September 2011 work injury (see September 2011, May 2012 VA primary care and August 2012 Dr. W.C. records). 

The examiner should also note the Veteran's contention that he initially injured his knees in boot camp in 1972 and then again in 1976 (See Board Hearing transcript, pp 11-19 and November 2010 VA orthopedic consultation). 

Accordingly, the case is REMANDED for the following action:

1. Associate any updated VA treatment records with the file.

2. Through appropriate channels, ensure that all records associated with the Veteran's Reserve service are associated with the claims file.  Request specific dates of active duty for training and inactive duty training, and ensure that any associated personnel records and any line of duty reports are obtained.  Any negative search results should be documented.

3. Schedule the appellant for an examination with a VA examiner who is qualified to determine the nature and etiology of the diagnosed left and right knee arthritis as well as left shoulder tendinopathy and degenerative changes. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination.

For all claimed disabilities, the examiner should reference the records noted above. 

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions: 

a) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left knee disability was incurred in or related to service (to include any time on active or inactive duty for training in the Reserves)? 

b) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right knee disability was incurred in or related to service (to include any time on active or inactive duty for training in the Reserves)?

c) If one knee disability is determined to have a nexus to service, please state if it has caused or aggravated the opposite knee disability. (If aggravation is found, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.)

d) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left shoulder disability was incurred in or related to service (to include any time on active or inactive duty for training in the Reserves)?

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

